JUDGE HAZELRIGG
delivered tiib opinion of ti-ie coort.
At the general election in November, 1893, the clerk of the Campbell County Court refused to place the name of the ap-pellee, who was a candidate for the office of mayor of the ■city of Newport, on the official ballot. This suit was, therefore, brought to compel him to do so, and resulted in a judgment to that effect. From this judgment the clerk appeals.
The ground of refusal was that under the old charter of the city a mayor had been elected iu October, 1892, for the term of two years, and, therefore, no election to fill that •office could he held in November, 1893.
A complete answer to this contention is found in section 1G7 of the constitution. It is there provided, that "all city and town officers in this State shall be-elected or appointed as provided in the charter of each respective town and city until the general election in November, 1893, and until their successors shall be elected and qualified, at which time, the terms of all such officers shall expire; and at that election, and thereafter as their terms of office expire, all officers required to be elected in cities and towns by this constitution, -or by general laws enacted in conformity to its provisions, .shall be elected at the general elections in November;” etc.
*393The term, therefore, of the mayor elected in October, 1892, was terminated at the general election in November, 1893, by the express and unambiguous language of the constitution, and the election of his successor also expressly provided for in language equally explicit. To this effect was the decision of this court in Johnson v. Wilson, 95 Ky., 415.
It is also suggested that the name of the appellee ought not to have been placed on the ballot because he was not nominated by a convention or primary election of a party that had cast two per cent, of the total vote of the State at the last preceding general election, as provided by section 1453, Kentucky Statutes; but a petition asking the clerk to place the appellee’s name on the ballot was filed, as provided by this section, and appears, in all respects, to have conformed to the law'. The number of petitioners required for a city under the section referred to is twenty, and this number was subscribed to the petition on this occasion.
A city is a “division less than a county,” in the meaning of the section, and only twenty names are required.
Judgment affirmed.